t c summary opinion united_states tax_court courtney a brown petitioner v commissioner of internal revenue respondent docket no 24080-07s filed date courtney a brown pro_se l katrine shelton for respondent gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioner’s federal income taxes and penalties as follows year deficiency dollar_figure big_number penalty sec_6662 dollar_figure dollar_figure after concessions by both parties the sole issue remaining for decision is whether equipment petitioner purchased in and was placed_in_service in background some of the facts have been stipulated and are incorporated herein by this reference petitioner resided in california when he filed his petition during petitioner was employed full time as an electrical engineer designing audio equipment such as synthesizers audio mixers recording studio consoles and multimedia processors for computers petitioner however desired to go into business for himself and also operated a studio recording business he operated this business as a sole_proprietorship until it was organized in as best of cabaret l l c best of cabaret a single-member limited_liability_company treated as a disregarded_entity for federal tax purposes during petitioner no longer worked as an electrical engineer and operated his studio recording business on a full-time basis petitioner purchased computer and musical equipment the equipment for his business in and he tested some of the equipment before to gain familiarity with it but the equipment was not fully functional until it was interconnected in the equipment was not used in petitioner’s business until and petitioner considered the equipment as placed_in_service during petitioner claimed a sec_179 deduction on his return and computed his depreciation_deductions for and accordingly his depreciation and sec_179 deductions totaled dollar_figure in and dollar_figure in on date respondent sent petitioner a notice_of_deficiency determining inter alia that the equipment purchased in and was not placed_in_service in respondent therefore disallowed the sec_179 deduction and recomputed petitioner’s depreciation on the basis of these recalculations petitioner’s claimed depreciation and sec_179 deductions were disallowed in the amounts of dollar_figure in and dollar_figure in on date petitioner filed a timely petition challenging respondent’s determinations the parties have resolved by agreement all issues except whether petitioner’s equipment purchased in and was placed_in_service during discussion sec_167 provides for a depreciation deduction for the exhaustion wear_and_tear or obsolescence of property used in a trade_or_business for tangible_property the deduction is computed by reference to the applicable_depreciation_method recovery_period and convention sec_168 the period of depreciation begins when the asset is placed_in_service sec_1_167_a_-10 income_tax regs in addition sec_179 allows a taxpayer to elect to deduct as a current_expense within certain dollar limitations the cost of sec_179 property in the year such property is placed_in_service sec_179 and b in order to qualify as sec_179 property it must inter alia be acquired by purchase for use in the active_conduct_of_a_trade_or_business sec_179 for purposes of sec_179 trade_or_business has the same meaning as in sec_162 and the regulations thereunder and therefore property held merely for the production_of_income or used in an activity_not_engaged_in_for_profit does not qualify as sec_179 property sec_1_179-2 income_tax regs placed_in_service means the time that property is first placed by the taxpayer in a condition or state of readiness and availability for a specifically assigned function whether for use in a trade_or_business for the production_of_income in a tax-exempt activity or in a personal activity sec_1_167_a_-11 sec_1_179-4 income_tax regs petitioner purchased the equipment from to for use in his studio recording business petitioner contends that the equipment was not used until and was therefore placed_in_service that year respondent contends the equipment was placed_in_service in and because petitioner tested some pieces of equipment before respondent argues that the equipment was thus ready and available for its specifically assigned function at that time we agree with petitioner individual components are treated as a single property for tax purposes when they are functionally interdependent 974_f2d_422 3d cir affg tcmemo_1991_326 fpl group inc subs v commissioner tcmemo_2005_208 regardless of the amount of testing petitioner performed on each individual component the equipment was not capable of performing its assigned function until interconnected and capable of supporting the operation of the studio each piece of equipment was thus essential to the operation of the studio as a whole and was not useful or able to be used to operate a business by itself see 89_tc_710 reservoir was an inseparable part of a hydroelectric plant siskiyou commcns inc v commissioner tcmemo_1990_429 dms-10 switch and toll carriers were part of an integrated telephone system accordingly we hold that the equipment petitioner purchased in and was placed_in_service in and that petitioner is entitled to the depreciation and sec_179 deductions claimed on his and returns we have considered all of the parties’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
